DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1, 3-4, and 6-13 are pending. 
Claims 1, 3-4, and 6-13 are rejected. 

Claim Rejections - 35 USC § 102
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102 as being clearly anticipated by Jannasch et al. (US 7,834,865). 
As the mapping of the limitations flows naturally either from the explanations of the art which are of record (e.g., see Interview Summary of 01/25/2022) or are immediately apparent, Claims 1, 3-4, and 6-8 are clearly anticipated by the prior art of Jannasch, and no further mapping is necessary. The prior art is summarized as follows:  
Jannasch discloses a shift body (1), moving mechanism (7) that has a moving member (6), first moving portion (a first detent ridge abutting 5), second moving portion (a second detent ridge abutting 5’), a first moved surface (5), a second moved surface (5’), and an urging member (4) for urging the shift body (1) in an axial direction (e.g., the spring 4 urges 1 along the “axial direction” of 4). By col. 4, lines 5-13, motor 8 rotates knob 1 via rotation of 7 using the friction . 

Claims 9-13 are rejected under 35 U.S.C. 102 as being anticipated by Kuoch (FR 3040927). 
Regarding claim 9, Kuoch discloses a shift device for a vehicle, comprising: a shift body (4) that is rotated in a predetermined range in a first direction (counter-clockwise direction) and in a second direction (clockwise direction) that is a direction opposite from the first direction, and whose shift position is changed; a moving mechanism (15) that has a moving member (extended portion of 15 between sensors 21 of ring 43) at which a first moving portion (left surface of extended portion of 15) and a second moving portion (right surface of extended portion of 15) are provided, the first moving portion (left surface of extended portion of 15) moving the shift body (4) in the first direction (counter-clockwise), and the second moving portion (right surface of extended portion of 15) moving the shift body (4) in the second direction (clockwise direction), due to movement of the moving member (15); a first moved surface (left-side surface of 16 adjacent to extended portion of 15) that is provided at the shift body (4), and that is moved in the first direction (counter-clockwise direction) by the first moving portion (left surface of extended portion of 15); and a second moved surface (right-side surface of 16 adjacent to extended portion of 15) that is provided at the shift body (4), and that is moved in the second direction (clockwise direction) by the second moving portion (right surface of extended portion of 15), wherein the first moved surface (left-side 16) and the second moved surface (right-side 16) are apart from one another along a peripheral direction (fig. 3 clearly shows the claimed arrangement) of the shift body (4), wherein the first moving portion (left surface of extended portion of 15) and the second moving portion (right surface of extended portion of 15) are disposed between (fig. 3 clearly shows the claimed arrangement) the first moved surface (left-side 16) and the second moved surface (right-side 16) along the peripheral direction of the shift body (4) and are apart from one another along the peripheral direction of the shift body (4), wherein due to the moving member (15) being disposed at a reference position in a situation in which the moving member is not being moved (e.g., the instantaneous position of 15), the shift body (4) does not interfere with the first moving portion (left surface of extended portion of 15) and the second moving portion (right surface of extended portion of 15) in a situation in which the shift body (4) is moved in the predetermined range, and wherein the moving member (15) is moved to the reference position after the first moving portion (left surface of extended portion of 15) moves the shift body (4) in the first direction (counter-clockwise direction), and the moving member (15) is moved to the reference position after the second moving portion (right surface of extended portion of 15) moves the shift body (4) in the second direction (clockwise direction).  

    PNG
    media_image1.png
    317
    543
    media_image1.png
    Greyscale

Regarding claim 10, Kuoch discloses the shift device for a vehicle of claim 9, comprising: an urging member (locking means) for urging the shift body (processing unit 3 provides programmable braking to control member 4 via locking means); a first releasing portion (left-side 21) that is provided at the moving member (15), and that, in a situation in which the first moving portion (left-side 15) moves the shift body (4) in the first direction (counter-clockwise direction), releases urging (when threshold is detected by 21, processor 3 releases braking of 4) of the shift body (4) by the urging member (15); and a a second releasing portion (right-side 21) that is provided at the moving member (15), and that, in a situation in which the second moving portion moves the shift body in the second direction, releases urging of the shift body by the urging member (same operation as explained above).  
Regarding claim 11, Kuoch discloses the shift device for a vehicle of claim 10, wherein, before the first moving portion (left-side 15) moves the shift body (4) in the first direction (counter-clockwise), the first releasing portion (left-side 21) starts releasing of the urging of the shift body by the urging member (when threshold is detected by 21, processor 3 releases braking of 4), and, before the second moving portion (right-side 15) moves the shift body (4) in the second direction (clockwise), the second releasing portion (right-side 21) starts releasing of the urging of the shift body by the urging member (when threshold is detected by 21, processor 3 releases braking of 4).  
Regarding claim 12, Kuoch discloses the shift device for a vehicle of Claim 10, wherein positions (i.e., any of the rotary positions of the extension of 15) of the first moving portion (left-side 15) and the second releasing portion (right-side 21) overlap in a moving direction (i.e., when 15 pushes 16 counter-clockwise, the right-side 21 moves through the same rotary positions as the extension of 15) of the moving member (15), and positions of the second moving right-side 15) and the first releasing portion (left-side 21) overlap in the moving direction of the moving member (same explanation as above).  
Regarding claim 13, Kuoch discloses the shift device for a vehicle of Claim 9, wherein the first moving portion (left-side 15) moves the shift body (4) only in the first direction (counter-clockwise), and the second moving portion (right-side 15) moves the shift body (4) only in the second direction (clockwise).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 6-8 have been addressed in the subsequent Examiner-initiated interview (see Interview Summary of 02/15/2022). 
Applicant’s arguments with respect to claims 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658